Citation Nr: 0320477	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948 and from November 1950 to December 1951.

The current appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO denied entitlement to service 
connection for a chronic acquired skin disorder.




The veteran, without representation, presented oral testimony 
before a Hearing Officer at the RO in August 1999.  He also 
appeared at a video conference hearing in October 2001, 
before the undersigned Veterans Law Judge.  Transcripts of 
both hearings have been associated with the claims file.

The Board notes that entitlement to service connection for a 
skin disorder was denied by the RO when it issued an 
unappealed rating decision in May 1950.  In May 1999 the RO 
considered the veteran's claim of entitlement to service 
connection for a skin disorder on a de novo basis.  In 
accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its current determination on that issue.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 1991) 
applies to reopening of claims that were disallowed for any 
reason.  See D'Amico v. West, 209 F. 3d 1322, 1325-1327 (Fed. 
Cir. 2000).

Accordingly, when it issued its decision in March 2002, the 
Board determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired skin disorder.

In March 2002 the Board undertook internal development of the 
claim of entitlement to service connection for a chronic 
acquired skin disorder.  The veteran has not waived initial 
RO review of the additional evidence associated with the 
claims file.  In any event, in view of the favorable 
determination below, the Board finds there is no need of a 
waiver from the veteran of the additional evidence and no 
prejudice to the veteran in considering his claim at this 
time.  Bernard v. Brown, 4Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran was treated for persistent skin 
symptomatology in active service.

2.  The veteran has continued to experience recurrent skin 
symptomatology post service.

3. The probative, competent medical evidence relates the 
veteran's chronic skin disorder to his military service.


CONCLUSION OF LAW

A chronic acquired skin disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the first period of active 
service are negative for any evidence or finding of a skin 
disorder.

The report of general medical examination for enlistment for 
the second period of active service conducted in November 
1950 shows that clinical evaluation of the skin was negative 
for any abnormalities.  On the report of medical history 
portion of the examination the veteran reported he had been 
receiving treatment for a skin disease that kept returning.  

The attendant medical examiner recorded the veteran had 
related recurrent episodes of infection of the feet.  
Pustular folliculitis of the skin was noted.

VA conducted a special skin examination of the veteran in 
November 1998.  The veteran related that he first started 
having skin problems in 1947 aboard a carrier.  He was seen 
by a doctor and given a series of shots, possibly penicillin.  
He then began to have problems with his toenails and 
fingernails where they would become thickened and deformed.  
He reported treatment in 1952 by a dermatologist which 
cleared up his face, but the nails of his hands and feet 
continued to be a problem and he has continued to have that 
problem to the present.

On examination of the nails of the hands and feet, especially 
of the left hand, there were five deformed, discolored nails.  
The nails of both feet, all ten nails, were deformed, 
thickened, and discolored.  The examiner diagnosed 
onychomycosis of the nails, five on left hand, ten on feet, 
all deformed and discolored.

A November 1998 affidavit on file from the veteran's brother 
shows he swore that the veteran did not have a skin disorder 
when he entered service in 1946.

A May 1999 affidavit on file from the veteran's wife shows 
she swore that he did not have a skin disorder when he 
entered service in 1946.

A May 1999 affidavit on file from the veteran shows he swore 
that he had been treated for a skin disorder in 1947 aboard 
an aircraft carrier, the USS Philippine Sea.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999.  He testified as to regular 
treatment for skin disorders during active service.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference hearing at the RO 
in October 2001.  He again related chronic skin 
symptomatology and need of treatment therefore during 
service, with continued problems during post service years.  
A transcript of his testimony has been associated with the 
claims file.




An official special dermatological examination of the veteran 
for VA compensation purposes was conducted in April 2003.  
The examiner noted the claims file had been made available 
for review in conjunction with an advanced dermatology 
examination.  On examination the veteran reported that he was 
in Newfoundland, Canada, testing cold weather gear for the 
Marines.  The following year he started to notice a problem 
with his toenails and fingernails.  He also had some 
involvement on his chin.  At that time he went to sick bay 
where they told him not to shave.

During this time he noticed that his fingernails and toenails 
started to fragment and break off.  After he stopped shaving, 
he felt that the problem on his face was associated with his 
feet and hands.  He was given a series of shots of Penicillin 
which he related were ineffective.  He felt that this was a 
progressive problem which was getting worse.  He had not had 
any treatment since 1950.  In 1950 he was given pills and a 
cream by a dermatologist.

On examination of the toenails was seen yellowing and 
thickening of the toenails.  Severe dystrophy was noted with 
similar findings on the nails of the left hand with 
koilonchia with spooning of the nails.  The feet appeared 
cold and there was hyperpigmentation of the anterior tibial 
regions.  The plantar surfaces of the feet were not involved.  
All of the nails of the feet and left hand were involved.  
Less than 1 percent of the body surface area was involved, 
but 75 percent of the nails was involved.  

The examiner noted that the etiology of the veteran's skin 
condition was unclear.  He recorded that it was at least as 
likely as not to be related to military service.  He noted 
that the veteran did not have the dermatologic problem upon 
entrance into service.  The skin condition was not present 
prior to military service, but first presented itself during 
military service and became worse subsequent to that.  In an 
addendum to the examination the medical specialist recorded 
that after four weeks of incubation no fungus was isolated.



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in or 
aggravated in active military service, or if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2002).

When the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  



This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic acquired skin disorder has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration Evidence Development 
Unit/RO (AMC/VBA EDU/RO) would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board reiterates the requirements for prevailing on a 
claim of entitlement to service connection.  There must be a 
current disability.  The veteran has met this initial burden. 
He has been diagnosed with a chronic acquired skin disorder.  
He has testified as to onset of chronic skin symptomatology 
coincident with active service and has been supported by 
additional family member affidavits on file.  There is 
service medical documentation of treatment for skin 
symptomatology.  Accordingly the second requirement has been 
met as there is evidence of service onset of chronic skin 
symptomatology.

Most importantly of all, there is competent, probative 
medical evidence of a link between the veteran's current 
chronic skin problems and his active service.  In this 
regard, a specialist in dermatology has opined that it is at 
least as likely as not that the veteran's current skin 
problems had their onset in service.  Such medical opinion 
was predicated upon not only examination of the veteran, but 
review of the entire evidentiary record.  

While there exists no abundance of post service medical 
documentation of treatment for chronic skin symptoms, under 
the law such is not required; moreover, the veteran's 
credible testimony as to persistent chronic dermatological 
symptomatology has resonated with the medical specialist who 
reviewed the file and also found the veteran's testimony as 
credible.  

There is no contrary evidence on file relating the veteran's 
chronic skin problems to any other etiology.  His current 
chronic acquired skin disorder cannot satisfactorily be 
dissociated from his period of active service, thereby 
warranting entitlement to a grant of service connection.


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

